DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8,10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altmann (DE 26 40 595 from Applicants 237 of 5-21-20).
Altmann discloses  a winding unit (2, Fig.3) for connecting to a high-voltage grid, the winding unit comprising: a solid insulating body (synthetic resin); a first support 4 formed on said insulating body; a winding 2 embedded in said solid insulating body, said winding 2 having first and second winding ends (5,U1), and said winding including partial windings (Fig. 3) having series-connected turns and taps for adjusting a number of said series-connected turns; a first main connection terminal 5 connected to said first winding end of said winding and disposed on said first support; a second main connection terminal 6 connected to said second winding end of said winding; externally-accessible tap connection terminals disposed on said first support; and outgoing lines extending in said insulating body, said outgoing lines connecting said partial windings to said tap connection terminals.
With respect to claims 10 and 11, Altmann discloses the first main connection terminal is formed at the free end of the support (see Figs. 3-7) and a second support is provided which extends from the insulating body to its free end, wherein the second main terminal is formed at the free end of the second support (Fig. 3).
Claims 12-14 only recite intrinsic features for an electrical winding device (transformer) having a solid resin body, with ribs in the resin structure and the use of a protective cap of claim 14 not seen to involve an inventive step.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 recites details of how the ribs in the solid body are positioned with respect to winding device terminals and supports that have not been taught or been fairly suggested by the prior art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
June 2, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836